DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/28/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

There is no support for this limitation as well as subsequent limitations that depend on this limitation. The disclosure as filed discloses various components of portable device including the GPS and proximity sensor. However, the disclosure fails to disclose how these GPS and proximity sensor are applied in the invention with respect to the claim limitation. Paragraph 0080 simply discloses location rules that corresponds to a geographical location of the commercial transaction, but did not specify the specific component of the device that are used in obtaining the geographical location. Paragraph 0048 mentions these components amongst others without specifically associating each of these components with a specific function related to the claimed limitation. Could other recited components such as the altimeter, a gyroscope, and accelerometer be claimed as location determination components without specific discussion in the disclosure? Therefore, the limitation as recited in the claims is not supported in the disclosure as filed. Because the location of the device can also be determined via other technologies such as triangulation, or manually, via user input, the disclosure is determined to be open ended without any specificity of how the location is determined. See for example, Miasnik et al. (USPAP 2014/0282934) at paragraph 0099 that discusses both GPS and manual inputs for determining user location.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (USPAP 2010/0325048) in view of Grassadonia et al. (USPAP 2018/0005203) and further in view of Varadarajan et al. (USPAP 2014/0040147).

Re claims 1 and 11: Carlson teaches a method for conducting a commercial transaction that includes a gratuity, the method being implemented by a web application that is executed by a processor, the method comprising:
receiving, by the processor via the web application and from a user, user input that includes at least one gratuity entry and at least one merchant entry that corresponds to the at least one gratuity entry (0006, 0048, 0059-0060, 0072);

calculating, by the processor, a total amount by using the at least one gratuity entry and the received first information (0059, 0060, 0072);
displaying, by the processor via the web application on a display screen, second information that relates to the commercial transaction, the second information including the calculated total amount (0033, 0072, 0087, 0101);
receiving, by the processor via the web application from the user, an additional entry that relates to at least one rule for determining an amount of gratuity, wherein the at least one rule includes at least one from among a merchant-specific rule that corresponds to a specific merchant and a location rule that corresponds to a geographical location of the commercial transaction (0060, 0072);
receiving, by the processor via the web application from the user, an authorization to proceed with the commercial transaction with the new gratuity (0007, 0031, 0072); and
submitting, by the processor via the web application to a payment provider, the calculated total amount that includes the new gratuity and the received authorization to proceed, in order to execute the commercial transaction (0007, 0031, 0072).
Carlson does not explicitly teach that the device includes a video camera, gps, and proximity sensor performing different functions as recited in the claims.
However, official notice is hereby taken that these components are well known components of a mobile device. For example, it is well known to use video camera for facial recognition during an authentication process (as an alternative to, or in addition to other biometric authentication 
Support for this official notice can be found in Archibong et al. (USPAP 2014/0067828) at paragraph 0324.
Carlson does not explicitly teach, but Grassadonia teaches displaying, by the processor via the web application on the display screen, a user interface that includes a list of predetermined percentages (fig. 5, 0058-0059). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include these feature as taught by Grassadonia in order to make it easier for the user to make a selection, thereby enhancing the flexibility of the process or system.  

Carlson does not explicitly teach automatically overriding the list of percentages and automatically determine a new amount of the gratuity based on the geographical location data obtained from the GPS device and proximity sensor; and receiving an input that corresponds to the new amount of gratuity in response to the geographical location data. 
Varadarajan, using the same problem solving technique, teaches the concept of overriding figures and automatically determining a new tax rate (equivalent or similar to the gratuity) based on the geographical location data obtained from a GPS device (0048, 0085). Therefore, it would 


Re claims 2 and 12: Carlson teaches wherein the at least one gratuity entry represent a numerical percentage (0031, 0053).

Re claims 3 and 13: Carlson teaches wherein the at least one merchant entry includes a merchant type (0048).
Re claims 4 and 14: Carlson teaches wherein the at least one merchant entry includes a merchant name (0072).

Re claims 5 and 15: Carlson teaches wherein the at least one gratuity entry represent an amount of currency (0053).

Re claims 6 and 16: Carlson teaches wherein the submitting comprises charging a credit card account associated with the user (0034-0035).


Re claims 10 and 20: Carlson teaches wherein the receiving the user input includes displaying a user interface that includes a blank space for entering textual information, and receiving from the .

Response to Arguments
Applicant's arguments filed 5/25/221 with respect to the 101 rejection have been fully considered but they are not persuasive. The 101 rejection of the claims has been withdrawn.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rephlo et al. (USPAP 2014/0279539) teaches a system and method for providing automated tipping suggestion (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691